Case 2:20-cv-06126-GW-AS Document 3 Filed 07/13/20 Page 1 of 2 Page ID #:5



 1

 2

 3                                                             JS-6

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT

 8              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 9
     JESUS MIGUEL SAENZ,                    Case No. CV 20-06126-GW (AS)
10
                       Petitioner,
11
                                            ORDER OF DISMISSAL
           v.
12
     UNNAMED,
13
                       Respondent.
14

15

16                                  I.   INTTRODUCTION

17
          On    July   7,   2020,   Jesus   Miguel   Saenz   (“Petitioner”),   a
18
     California state prisoner proceeding pro se, filed a one-page
19
     motion for an extension of time to file a petition for writ of
20
     habeas corpus (“Motion”).       (Docket Entry No. 1).    Petitioner seeks
21
     an extension “because my time to file is almost here.”           Id.
22

23
          A Petition for Writ of Habeas Corpus can only be filed by a
24
     petitioner who is in state custody and contends that such custody
25   is in violation of the Constitution, laws or treaties of the United
26   States.     28 U.S.C.     § 2254(c).      However, Petitioner does not
27   identify or allege any claims that he intends to raise in any
28   petition filed in this Court.           Thus, the Court is unable to
Case 2:20-cv-06126-GW-AS Document 3 Filed 07/13/20 Page 2 of 2 Page ID #:6



 1   determine whether Petitioner intends to raise claims that are even
 2   cognizable on federal habeas review and whether Petitioner might

 3   be entitled to statutory tolling and/or equitable tolling of the

 4   AEDPA statute of limitations.

 5
          Since Petitioner does not state a claim for relief under 28
 6
     U.S.C. § 2254, denial of the Motion is warranted.1
 7

 8
                                    II. ORDER
 9

10
          ACCORDINGLY, IT IS ORDERED that the Motion be dismissed
11
     without prejudice.
12

13     LET JUDGMENT BE ENTERED ACCORDINGLY.
14

15   DATED: July 13, 2020
16
                                       ____________________________
17                                             GEORGE H. WU
                                       UNITED STATES DISTRICT JUDGE
18
     Presented by:
19
                  /s/
20            ALKA SAGAR
     UNITED STATES MAGISTRATE JUDGE
21

22
          1    Petitioner may assert any argument for statutory and/or
23   equitable tolling in any federal habeas petition he chooses to
     file, if necessary.
24
               However, a motion for an extension of time to file a
25   federal petition for writ of habeas corpus, standing alone, is
     insufficient to toll the one-year statute of limitations. Hardaway
26   v. Davis, 684 Fed.Appx. 444 (5th Cir. 2017); see also Wiggins v.
     Ducart, 2017 WL 1063882, *1-*2 (E.D. Cal. Mar. 20, 2017)(the
27   timeliness of a federal habeas petition is determined based on the
     date that a petition is filed and not on the date a motion for an
     extension of time is filed).
28

                                         2
